DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (2010/0213846).
Claim 1, Thomas discloses a headlight assembly for an automobile (Figs. 1 and 2) comprising 
a left region (region includes headlight 206A and a sensor 204C, Fig. 2) and a right region (region includes headlight 206b and a sensor 204D, Fig. 2), the headlight assembly being configured to reduce an intensity of a light beam when an oncoming automobile is detected (see P[0015]…may dim lights for objects more likely to be other 
at least one light source (206A or 206B); 
at least one light detector (204C or 204D) configured to detect the oncoming automobile and generate a signal; 
a control module (Processor 104, Fig. 1) configured to receive the signal from the at least one light detector, and reduce the intensity of the light beam.
	Claim 2, Thomas discloses the headlight assembly of claim 1, comprising at least two light detectors (204C and 204D) configured to detect the oncoming automobile and generate a signal.
Claim 3, Thomas discloses the headlight assembly of claim 1, comprising at least two light sources (206A and 206B) positioned at the left region and right region of the headlight assembly.
Claim 4, Thomas discloses the headlight assembly of claim 1, comprising at least two light detectors positioned at the left (204C) and right (204D) regions of the headlight assembly; configured to detect the oncoming automobile (see P[0015]).
Claims 5, 7-8, and 10 are rejected as above because of similar elements and limitations.
Claim 6, Thomas discloses the method of claim 5, further comprising switching the headlight assembly from a high beam to a low beam (see P[0017]… light modulator 106 may modulate light 108 by switching between different settings, such as a high beam, a low beam, and/or an off setting…).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alden (2003/0137849) and Bos et al. (8,203,443) disclose headlight assembly for an automobile comprising at least two light detectors to detect an oncoming car for dimming light beam.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813.  The examiner can normally be reached on M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             6/17/21